In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Nassau County (Balletta, J.), entered March 14, 1986, which is in favor of the plaintiff and against it in the principal sum of $106,000.
Ordered that the judgment is affirmed, with costs.
The trial court properly precluded the defendant from introducing evidence of income benefits that the plaintiff was *691receiving in the form of a pension from the defendant and a disability pension from the Railroad Retirement Board. Such "collateral sources” of income may not be considered by a jury in evaluating or in mitigation of a party’s claim for damages (see, e.g., Heåly v Rennert, 9 NY2d 202, 206-208; Lehr v City of New York, 16 AD2d 702; see also, Eichel v New York Cent. Ry. Co., 375 US 253, 254-256).
In addition, we do not believe that the jury’s award to the plaintiff of $60,000 for pain and suffering, $6,000 for past medical expenses, and $12,000 for future medical expenses should be set aside as excessive. They were not unreasonable in view of the evidence before the jury (see, e.g., Petosa v City of New York, 63 AD2d 1016). Bracken, J. P., Brown, Niehoff and Kooper, JJ., concur.